DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim should be amended to recite the user’s nose and mouth in line 2 since the user has already been recited in claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
tube gripping element in claim 1.  The examiner notes that this limitation will be interpreted to mean a C-shaped clip as shown in fig. 2, and functional equivalents thereof.
port locking element in claims 5, 9 and 18.  The examiner notes that this limitation will be interpreted to mean a thread of a screw or a male/female connector which engages a complementary male/female connector of the tube locking element, as set forth in paragraph 27, and functional equivalents thereof.
enteral nutrition tube locking element in claims 6, 9, and 18. The examiner notes that this limitation will be interpreted to mean a thread of a screw or a male/female connector which engages a complementary male/female connector of the port locking element, as set forth in paragraph 27, and functional equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the port locking element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder (US 2625155) in view of Partington (US 20160008566).
	Regarding claim 1, Engelder discloses a breathing mask (fig. 1) comprising:
a frame (rigid convex dome 10 in fig. 1), wherein the frame has a top edge (27 in fig. 2, see below) and a bottom edge (25 in fig. 2, see below), which are configured to align respectively with a top and bottom of a user's face (fig. 1 shows the top and bottom edges aligned with the top and bottom of a user’s face as designated below);

    PNG
    media_image1.png
    437
    457
    media_image1.png
    Greyscale

a breathing port (oral port 18 in fig. 1; the examiner notes that “breathing” is the intended use of the port and that oral port 18 is fully capable of being used as a breathing port);
an enteral nutrition port (nasal port 16 in fig. 1; the examiner notes that “enteral nutrition” is the intended use of the port and that nasal port 16 is fully capable of being used as an enteral nutrition port) disposed in the frame vertically aligned with the breathing tube port (3:47-51 discloses the ports are in vertical alignment), between the breathing tube port and the top edge (fig. 1), and configured to receive an enteral nutrition tube (without any further limitations regarding the enteral nutrition tube, the port 16 is capable of receiving the tube as the port is disclosed to be adapted to receive a tube in 4:63-68).
However, Engelder does not teach or disclose a tube gripping element disposed between the enteral nutrition port and the top edge.
Partington teaches a mask (mask assembly 400 in fig. 3) comprising a top edge (see below) and a port (see below).  Partington further teaches the mask comprises tube gripping elements (the examiner notes that this limitation is being interpreted under 112f to mean a c-shaped clip as depicted in fig. 2 and functional equivalents thereof; retaining mechanism 412 in fig. 3 is shown to be functionally and structurally equivalent to Applicant's claimed element and serves the purpose to grip tube 418 in fig. 4) disposed on the mask to grip a tube (outer cover 418 in fig. 4).  Partington further teaches one tube gripping element disposed adjacent the top edge so that the element is positioned between the top edge and the port (see below). 

    PNG
    media_image2.png
    450
    367
    media_image2.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breathing mask of Engelder to include the tube gripping elements with one tube gripping element disposed adjacent the top edge of the mask so that it is between the top edge and the enteral nutrition port since Partington teaches that this mechanism serves to grip a heating element to the mask which can inhibit or prevent condensation from forming within the mask (paragraph 9).
Regarding claim 2, in the modified mask of Engelder, Engelder discloses the enteral nutrition port is an oral feeding tube port (the port 16 is capable of serving as an oral feeding tube port by directing a tube from the port 16 into the mouth of a user).
Regarding claim 3, in the modified mask of Engelder, Engelder discloses the enteral nutrition port is a nasal feeding tube port (the port 16 is functionally capable of serving as a nasal feeding tube port by directing a tube from the port 16 into the nose of a user).
Regarding claim 4, in the modified mask of Engelder, Engelder discloses an enteral nutrition port sealing cap (plug 29 in fig. 5).
Regarding claim 5, in the modified mask of Engelder, Engelder discloses a port locking element disposed in the enteral nutrition port (the examiner notes that this limitation is being interpreted under 112f to mean the thread of a screw as discussed above; fig. 5 shows the port 16 having a threaded inner surface).
Regarding claim 7, in the modified mask of Engelder, Engelder discloses the frame is configured to create an air-tight seal over a user's nose and mouth (fig. 1 shows the mask covering both the nose and mouth and 4:31-33 discloses the mask forms a perfect seal).
Regarding claim 10, in the modified mask of Engelder, Engelder discloses the frame is transparent (3:57-61 discloses the dome being made out of transparent material; fig. 1 shows the frame being transparent).
Regarding claim 11, in the modified mask of Engelder, Engelder discloses a cushion (ring 12 in fig. 1; 4:40-45 discloses the ring provides a cushioning because of its material to reduce discomfort to the user).
Regarding claim 12, in the modified mask of Engelder, Engelder discloses at least one auxiliary port (breathing ports 33 and 34 in fig. 2).
Regarding claim 14, in the modified mask of Engelder, Engelder discloses the enteral nutrition port and the breathing port are configured to provide simultaneous use of a breathing tube and enteral nutrition tube (fig. 1 shows that the ports are two separate ports which would allow simultaneous insertion of an enteral nutrition tube and a breathing tube which can independently be operated to simultaneously provide the use of both tubes).
Regarding claim 15, in the modified mask of Engelder, Engelder discloses the enteral nutrition tube is an enteral feeding tube (the examiner notes that the enteral nutrition tube is a functional limitation due to the "configured to receive" language in claim 1; the port 16 is functionally capable of receiving an enteral feeding tube).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Partington, as applied to claims 1 and 5 above, and further in view of Varga (US 20120289851) and Depel (US 20080142003).
Regarding claim 6, modified Engelder teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose an enteral nutrition tube locking element disposed on an enteral nutrition tube, wherein the port locking element is configured to secure the enteral nutrition tube locking element in the enteral nutrition tube port.
Varga teaches an apparatus (fig. 4) comprising a mask (patient interface 110 in fig. 3) which further comprises an enteral nutrition tube (tube 403 in fig. 4; the examiner notes that “enteral nutrition” is the intended use of the tube and that the tube 403 is fully capable of being used as an enteral nutrition tube).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the mask of modified Engelder to include the tube of Varga since Engelder discloses that the apparatus is capable of receiving a tube (4:60-75) and because the addition of the tube would enable transfer of fluid to/from the body cavity.
Depel teaches an apparatus for airway management (paragraph 24) comprising a tube for insertion into the body (elongated tube 12 in fig. 3) which comprises a tube locking element (the examiner notes that this limitation is being interpreted under 112f to mean threads, as discussed above; fig. 3 shows the tube comprises a washer 74, locking ring 76, and a threaded hub 78, which comprise threads).  Depel further teaches that the tube locking element is configured to securely engage a complementary locking element (fig. 3 and paragraph 37 disclose that the male threads of hub 78 engage with female threads of threaded nut 72 to “lock” the position of the elongated tube 12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition tube of modified Engelder to comprise the locking element (i.e. washer 74, locking ring 76, and a threaded hub 78), as taught by Depel, so that the threads of the hub engage with the female threads of the port of Engelder.  Depel teaches that this arrangement allows the tube to be locked at any desired depth (paragraph 37 discloses locking at any location along the length of the tube) to prevent any unintended movement or removal of the tube.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Partington, as applied to claims 1, and further in view of Varga.
Regarding claim 8, modified Engelder teaches all of the claimed limitations set forth in claim 1, as discussed above, Engelder further discloses an enteral nutrition port seal (rubber ring 35 in fig. 1); however, modified Engelder does not teach or disclose an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port, wherein the enteral nutrition port sealing valve is configured to maintain a seal.
Varga teaches a similar mask (patient interface 110 in fig. 4) comprising a port (see below) which comprises a sealing valve disposed within an opening of the port (fig. 4 shows that the port would have a self-sealing material with a slit 402 which would extend across the opening; this material with the slit is the “sealing valve”, see below), wherein the sealing valve is configured to maintain a seal (paragraph 65 discloses the valve self-seals so that the valve would be sealed when closed and provides a seal with an inserted tube).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the enteral nutrition port seal to be an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port, wherein the enteral nutrition port sealing valve is configured to maintain a seal, as taught by Varga.  This modification would ensure the inner space between the mask and the patient’s face is sealed when an instrument is not inserted into the port.

    PNG
    media_image3.png
    435
    309
    media_image3.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Partington and in further view of Varga, as applied to claims 1 and 8, and further in view of Depel.
Regarding claim 9, modified Engelder teaches all of the claimed limitations set forth in claim 1 and 8, as discussed above. Engelder further discloses a port locking element (the examiner notes that this limitation is being interpreted under 112f to mean thread of a screw, as discussed above; fig. 5 shows the port 16 having a threaded inner surface).
However, modified Engelder does not teach or disclose an enteral nutrition tube locking element disposed on an enteral nutrition tube, wherein the port locking element is configured to secure the enteral nutrition tube locking element in the enteral nutrition tube port.
Varga teaches an apparatus (fig. 4) comprising a mask (patient interface 110 in fig. 3) which further comprises an enteral nutrition tube (tube 403 in fig. 4; the examiner notes that “enteral nutrition” is the intended use of the tube and that the tube 403 is fully capable of being used as an enteral nutrition tube).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the mask of modified Engelder to include the tube of Varga since Engelder discloses that the apparatus is capable of receiving a tube (4:60-75) and because the addition of the tube would enable transfer of fluid to/from the body cavity.
Depel teaches an apparatus for airway management (paragraph 24) comprising a tube for insertion into the body (elongated tube 12 in fig. 3) which comprises a tube locking element (the examiner notes that this limitation is being interpreted under 112f to mean thread of a screw, as discussed above; fig. 3 shows the tube comprises a washer 74, locking ring 76, and a threaded hub 78, which comprise the threads).  Depel further teaches that the tube locking element is configured to securely engage a complementary locking element (fig. 3 and paragraph 37 disclose that the male threads of hub 78 engage with female threads of threaded nut 72 to “lock” the position of the elongated tube 12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition tube of modified Engelder to comprise the locking element (i.e. washer 74, locking ring 76, and a threaded hub 78), as taught by Depel, so that the threads of the hub engage with the female threads of the port of Engelder.  Depel teaches that this arrangement allows the tube to be locked at any desired depth (paragraph 37 discloses locking at any location along the length of the tube) to prevent any unintended movement or removal of the tube.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Partington, as applied to claims 1 and 12, and further in view of Kitrilakis (US 3786809).
Regarding claim 13, modified Engelder teaches all of the claimed limitations set forth in claims 1 and 12, as discussed above.  Engelder further discloses a first auxiliary port (breathing port 33 in fig. 2) disposed between the enteral nutrition port and a left edge of the frame (fig. 2 shows the port 33 positioned on the left side looking directly at the mask) and a second auxiliary port (breathing port 34 in fig. 2).  Engelder further discloses the auxiliary ports may be placed on either side (5:39-44).  However, modified Engelder does not teach or disclose the second auxiliary port disposed between the enteral nutrition port and a right edge of the frame.  
Kitrilakis teaches a frame for fitting over a patient’s face (envelope 13 in fig. 1) comprising plurality of ports (fig. 2) with a first auxiliary port positioned adjacent the left edge of the frame (see below) and a second auxiliary port positioned adjacent the right edge of the frame (see below).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second auxiliary port to be on the opposite side of the frame, as taught by Kitrilakis, so that it is between the enteral nutrition port and the right edge of the frame. This modification would allow a user to lay on the left or right side of their body while still allowing a tube to be connected to the port.  Additionally/alternatively, it would have been obvious to one of ordinary skill in the art to have rearranged the second auxiliary port so that the port is between the enteral nutrition port and the right edge of the frame since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art and doing so would not have modified operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

    PNG
    media_image4.png
    258
    452
    media_image4.png
    Greyscale

Claims 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Varga.
Regarding claim 16, Engelder discloses an enteral nutrition apparatus (mask in fig. 1 is functionally capable of acting as an enteral nutrition apparatus) comprising:
a mask configured to cover at least one of a user's mouth and nose (rigid convex dome 10 in fig. 1 is shown to be covering both the mouth and nose);
an enteral nutrition port disposed in the mask (nasal port 16 in fig. 1; the examiner notes that “enteral nutrition” is the intended use of the port and that port 16 is fully capable of serving as an enteral nutrition port).
Engelder further discloses an enteral nutrition port seal (rubber ring 35 in fig. 1); however, Engelder does not teach or disclose an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port, wherein the enteral nutrition port sealing valve is configured to maintain a seal.
Varga teaches a similar mask (patient interface 110 in fig. 4) comprising a port (see below) which comprises a sealing valve disposed within an opening of the port (fig. 4 shows that the port would have a self-sealing material with a slit 402 which would extend across the opening; this material with the slit is the “sealing valve”, see below), wherein the sealing valve is configured to maintain a seal (paragraph 65 discloses the valve self-seals so that the valve would be sealed when closed and provides a seal with an inserted tube).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the enteral nutrition port seal to be an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port, wherein the enteral nutrition port sealing valve is configured to maintain a seal, as taught by Varga.  This modification would ensure the inner space between the mask and the patient’s face is sealed when an instrument is not inserted into the port.

    PNG
    media_image3.png
    435
    309
    media_image3.png
    Greyscale


Regarding claim 17, modified Engelder teaches all of the claimed limitations set forth in claim 16, as discussed above.  Engelder further teaches that the enteral nutrition port is capable of receiving a tube (4:60-75).  However, modified Engelder does not teach or disclose an enteral nutrition tube configured to pass through the enteral nutrition port.
As discussed above, Varga teaches an apparatus (fig. 4) comprising a mask (patient interface 110 in fig. 3) which further comprises an enteral nutrition tube (tube 403 in fig. 4; the examiner notes that “enteral nutrition” is the intended use of the tube and that the tube 403 is fully capable of being used as an enteral nutrition tube).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of Engelder to include the tube of Varga since Engelder discloses that the apparatus is capable of receiving a tube (4:60-75) and because the addition of the tube would enable transfer of fluid to/from the body cavity.
Regarding claim 19, in the modified device of Engelder, Engelder discloses a breathing tube port disposed in the mask (oral port 18 in fig. 1; the examiner notes that “breathing tube” is the intended use of the port and that oral port 18 is fully capable of accepting a breathing tube).
Regarding claim 20, in the modified device of Engelder, Engelder discloses an enteral nutrition port cap configured to cover the enteral nutrition port (plug 17 in fig. 1).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelder in view of Varga, as applied to claims 16 and 17 above, and further in view of Depel.
Regarding claim 18, modified Engelder teaches all of the claimed limitations set forth in claims 16 and 17, as discussed above.  Engelder further discloses an enteral nutrition port locking element disposed in the enteral nutrition port (the examiner notes that this limitation is being interpreted under 112f to mean threads, as discussed above; fig. 5 shows the port 16 having a threaded inner surface).  
However, modified Engelder does not teach or disclose an enteral nutrition tube locking element disposed on the enteral nutrition tube, wherein the enteral nutrition tube locking element is configured to securely engage the enteral nutrition port locking element.
Depel teaches an apparatus for airway management (paragraph 24) comprising a tube for insertion into the body (elongated tube 12 in fig. 3) which comprises a tube locking element (the examiner notes that this limitation is being interpreted under 112f to mean threads, as discussed above; fig. 3 shows the tube comprises a washer 74, locking ring 76, and a threaded hub 78, which comprise threads).  Depel further teaches that the tube locking element is configured to securely engage a complementary locking element (fig. 3 and paragraph 37 disclose that the male threads of hub 78 engage with female threads of threaded nut 72 to “lock” the position of the elongated tube 12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition tube of modified Engelder to comprise the locking element (i.e. washer 74, locking ring 76, and a threaded hub 78), as taught by Depel, so that the threads of the hub engage with the female threads of the port of Engelder.  Depel teaches that this arrangement allows the tube to be locked at any desired depth (paragraph 37 discloses locking at any location along the length of the tube) to prevent any unintended movement or removal of the tube.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of U.S. Patent No. 10,589,079, and in view of the teachings below (see table). 
Regarding claim 1, although the claim at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of instant claim 1 can be found in claim 8 of the issued patent.  The difference between the claim of the instant application and the claim of the issued patent lie in the face that the issued patent claims include more elements and is thus more specific.  Thus, the invention of claim 8 of the issued patent is in effect a “species” of the “generic” inventions of instant claims 1 (see discussion below). It has been held that the specific invention anticipates the generic invention. See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.
Specifically regarding instant claim 1, claim 8 of the issued patent discloses a breathing mask (6:21) comprising: a frame (6:23), wherein the frame has a top edge and a bottom edge (6:23-24), which are configured to align respectively with a top and bottom of a user's face (6:24-25); a breathing port (6:26); an enteral nutrition port disposed in the frame vertically aligned with the breathing tube port, between the breathing tube port and the top edge, and configured to receive an enteral nutrition tube (6:27-29; the examiner notes that while the patent claims are drawn to a “nasogastric feeding tube/port”, PHOSITA would understand that a nasogastric feeding tube would imply enteral nutrition; additionally, “enteral nutrition” and “nasogastric feeding” are intended uses of the tube/port and do not render a difference in scope of the claims); and a tube gripping element disposed between the enteral nutrition port and the top edge (6:37-41).
Ref Claims
'079 Patent
Teaching
1
see above
 
2
claim 8 (6:27)
The examiner notes that "nasogastric feeding" and "oral feeding" are the intended use of the ports  and do not render a difference in claim scope.
3
claim 8 (6:27)
The examiner notes that "nasogastric feeding" and "nasal feeding" are the intended use of the ports  and do not render a difference in claim scope.
4
claim 8 (6:46)
 
5
claim 8 (6:30-31)
 
6
claim 8 (6:32-36)
 
7
claim 8 (6:22-23)
 
8
 
Varga teaches this limitation above.  It would have been obvious to have modified the patent claim for the purpose as indicated above.
9
claim 8 (6:32-36)
 
10
 
Engelder teaches this limitation above.  It would have been obvious to have modified the patent claim with the claimed features for the purpose of increasing patient comfort by allowing the patient to see when wearing the mask.
11
 
Engelder teaches this limitation above. It would have been obvious to have modified the patent claim for the purpose of reducing discomfort (4:40-45)
12
 
Engelder teaches this limitation above. It would have been obvious to have modified the patent claim for the purpose of increasing the utility of the mask.
13
 
Engelder teaches this limitation above.  It would have been obvious to have modified the patent claim with the claimed features for the purpose of increasing the utility of the mask.
14
 
Engelder and Kitrilakis teaches this limitation above.  It would have been obvious to have modified the patent claim with the claimed features for the purpose of increasing the utility of the mask and since it has been held that rearrangement of parts involves only routine skill in the art.
15
claim 8 (6:33)
The examiner notes that "nasogastric feeding" would be a species of the more generic "enteral feeding".


Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,589,079 in view of Varga (see table below). 
Regarding instant claim 16, claim 9 of the issued patent discloses an enteral nutrition apparatus comprising: a mask configured to cover at least one of a user's mouth and nose (6:21-23); an enteral nutrition port disposed in the mask (6:27; the examiner notes that while the patent claims are drawn to a “nasogastric feeding tube/port”, PHOSITA would understand that a nasogastric feeding would imply enteral nutrition; additionally, “enteral nutrition” and “nasogastric feeding” are intended uses of the tube/port and do not render a difference is scope of the claims); and an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port (claim 9). 
However, the issued patent does not claim that wherein the enteral nutrition port sealing valve is configured to maintain a seal.
Varga teaches a similar valve which is configured to maintain a seal (paragraph 65 discloses the valve self-seals so that the valve would be sealed when closed and provides a seal with an inserted tube).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the issued patent claim to have the sealing valve  be configured to maintain a seal so that the inner space between the mask and the patient’s face is sealed when an instrument is not inserted into the port
Ref Claims
'079 Patent
Teaching
16
see above
see discussion above
17
claim 8 (6:43-44)
 
18
claim 8 (6:30-36)
 
19
claim 8 (6:26)
 
20
claim 8 (6:46-47)
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner notes that Snaidach (US 20030024533) discloses all of the claimed limitations of independent claim 16 and several dependent claims and is capable of being used in a 102(a)(1) rejection.  Specifically, Snaidach discloses an apparatus (fig. 12) having a mask (70 in fig. 12), an enteral nutrition port (13 in fig. 12) which comprises a sealing valve disposed within an opening of the port to maintain a seal (15 in fig. 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783